Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s correspondence received on 2/18/21 has been entered. Claims 1-22 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/21 has been considered by the examiner.  The foreign documents and the NPL were found in the parent case 13/639982.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11-13, 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronoff et al. (2005/0065851 A1).

Re-claim 1, Aronoff et al. teach a management system, comprising a hub, wireless clients each including a respective touch screen, and management tool software embodied on a non-transitory storage medium , (see e.g. Figs. 2, 4);
 the management system operable to be controlled by the management tool software executable on the hub, wherein the management tool software provides a user interface, (see e.g. fig. 5A-5E – user interface; paragraphs 0143, 0145, 0317, 0344)
[0029] provides ability to publish any menu to a web-site, ---[0168] The mobile device 104 and on-site server 102 exchange information that allows them to communicate with each other.
In another embodiment , Aronoff et al., teach wherein the wireless clients are configured to provide an ordering process using the web service, in connection with the hub, and wherein the hub is configured to provide an interactive food and/or drink ordering interface on a respective touch screen of a respective wireless client, using the web service. (see e. g. paragraphs [0151] In step 518, the user may use the mobile device 104 to order their meal. [0169] the ability to send a menu to a web site or to a particular mobile device 104, [0307] Turning first to flowchart 902, depicted in FIGS. 9A-9C, illustrates the manner in which a user may place a service request. The user presses the "Call Waiter" button (step 904) on the mobile device 104. This button may be a physical button or a logical button (an area on the touch sensitive display of the mobile device 104) whose appearance, location and presence are configurable by the operator using the authoring system 302 running on the on-site server 102. [0308] As represented by step 906, after the "Call Waiter" button has been pressed a page is displayed on the mobile device 104 containing a number of logical buttons that each represent a common service request, in the restaurant example they could be "Bring the Bill" or "Coffee Refill".  0157] In step 534, at the end of the meal the user may pay for their meal by swiping a credit card through the mobile device 104.  [0279] 4.5) The system supports hardware drivers generating HTTP events. Generally, the HTTP events are generated by the user's interaction with the browser and not the hardware.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the embodiments of Aronoff et al. and include the interactive food and/or drink ordering interface, for enabling content and services to be displayed on mobile devices (as well as other types of data processing devices), and for users of mobile devices to interact with such content and services while collecting information to improve both the user's experience and the operation of a business (see e.g. abstract).

Re-claim 2, Aronoff et al. teach the management system of Claim 1, wherein a wireless client is configured to order from the ordering interface, and to pay, using the web service.  (see e. g. paragraph 0157] In step 534, at the end of the meal the user may pay for their meal by swiping a credit card through the mobile device 104 )

Re-claim 3, Aronoff et al. teach the management system of Claim 1, wherein the ordering interface displays allergy information about the food. (see e. g. paragraph 0148 - Referring now to FIG. 5B, the user can interact with the mobile device 104 to see detailed descriptions of the restaurants' menu, alternative views of the menu (including but not limited to foreign languages, menus sorted by calories, meals containing no ingredients they may be allergic to, meals containing desired ingredients, such as mushrooms and oregano, etc.).

Re-claim 4, Aronoff et al. teach the management system of Claim 1, wherein the management system includes customer tracking. (see e.g. paragraph [0263] 2.11) The system collects customer information based on customer menu viewing: The report manager 308 logs every user interaction with the mobile device 104. These logs can be analyzed and viewed by the operator and used to improve the operation of the business.)

Re-claims 11, 12, 13, Aronoff et al. teach the management system of Claim 1, wherein the wireless clients are portable;  wherein the wireless clients include a mobile phone;  wherein the wireless clients include a smartphone; (see e.g. paragraphs 0094-0109, 0144, 0210).

Re-claims 15, 16, Aronoff et al. teach the management system of Claim 1, wherein the management system includes a point of sale system; - wherein the point of sale system provides reporting information.  (see e.g. paragraphs 0317, 318, 320, 321 -In step 1022, the waitperson reviews the order, probably via the user interface of the POS system, and determines if there is a problem.  -- This handler (step 1206) retrieves the billing information for this table from the POS system)

Re-claim 17, Aronoff et al. teach the management system of Claim 1, wherein the management tool software is operable to change a client facing interface in real time.  (see e. g. paragraphs 0018, 0150, 0253 - authoring system provides multi-level templates for easy creation, customization and real-time modification of menu contents).

Re-claim 18, Aronoff et al. teach the management system of Claim 1, wherein the management system is a restaurant management system (see e.g. paragraphs 0009, 0013, the present application deals with optimizing the business of the restaurant ).

Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronoff et al. (2005/0065851 A1), in view of PRATT et al. (2011/0159861).
Re-claims 5 -9, Aronoff et al. do not teach the limitations.
However, PRATT et al. teach the management system of Claim 4, wherein the management system includes a camera, the management system configured to provide the customer tracking including face recognition using the camera; -- wherein the management system includes a camera and 2D barcodes, the management system configured to provide the customer tracking including performing customer tracking using the 2D barcodes, using the camera.  -- wherein a 2D barcode is unique to a customer.  -- wherein a 2D barcode is a QR code.  -- wherein the 2D barcode uniquely identifies a location (see e. g. paragraph 0059 - Alternatively, the method may provide a bar-code or QR code (a type of two-dimensional bar-code) to an image or pattern recognition tool or scanner of an endpoint device of the restaurant (e.g., a bar-code scanner, or like device). For example, the information contained in the QR code or bar-code may comprise the temporary anonymous number of a subscriber's mobile endpoint device. In one embodiment, the method may provide the QR code or bar-code via a display, such as a display of mobile endpoint device, the output of which may be scanned and recognized by the restaurant's endpoint device if properly equipped. ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aronoff et al. and include the 2D/QR barcode technology, as taught by PRATTet al., in order to attempt to track a subscriber and ensure freshness of the subscriber’s food and drink orders ( see e.g. paragraphs 0050, 0049).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronoff et al. (2005/0065851 A1), in view of Jennings et al. (2006/0043111 A1).
Re-claim 10, Aronoff et al. do not teach the limitation as claimed.
However, Jennings et al. teach the management system of Claim 1, wherein the management system includes a robot, wherein the robot is configured to bring ordered food to a customer (see e.g. paragraph 0002 - The present invention relates to automatic beverage servers, more particularly to robotic beverage servers for taking a customer's beverage order and then preparing and serving the beverage to the customer.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aronoff et al. and include the robot feature, as taught by Jennings et al., in order to perform the necessary tasks of preparing and serving beverages (food) in an economical and efficient manner (see e.g. paragraph 0006).

Claims 14, 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronoff et al. (2005/0065851 A1), in view of Hong et al. (2009/0167553 A1).
Re-claim 14, Aronoff et al. do not teach the limitation as claimed.
However, Hong et al. teach the management system of Claim 1, wherein customers order using their own wireless device (see e.g. paragraphs [0013] It is therefore highly demanded that people can use their mobile phone or smart phones to make time sensitive reservation or ordering to the business at the time of their need from anywhere they are, and get response back immediately. [[0011] In particular, this mobile phone and online based service platform and system is applied directly to the mobile phone based order and reservation to the restaurants, Pizza stores, and all food preparation and/or delivery business.
	 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aronoff et al. with the customer using their own wireless device, as taught by Hong et al., so that the consumers is able to make reservation or ordering at anytime, from anywhere, without being limited by the availability of the access to computers and the Internet, and getting the response back immediately (see e.g. paragraph 0012).

Re-claim 19, Aronoff et al. do not teach a method of delivering food and/or drink to a home address, the method including the steps of: (i) using a management system, comprising a hub, a wireless client including a touch screen, and management tool software embodied on a non-transitory storage medium, the management system operable to be controlled by the management tool software executable on the hub, wherein the management tool software provides a user interface, (see e.g. paragraphs 0143, 0317, 0344) and wherein the hub provides a web service; (see e.g. paragraph [0029] provides ability to publish any menu to a web-site, ---[0168] The mobile device 104 and on-site server 102 exchange information that allows them to communicate with each other.)
(ii) the wireless client providing an ordering process using the web service, in connection with the hub;
 (iii) the hub providing an interactive food and/or drink ordering interface on the touch screen of the wireless client, using the web service; (see e. g. paragraphs [0151] In step 518, the user may use the mobile device 104 to order their meal. [0169] the ability to send a menu to a web site or to a particular mobile device 104, [0307] Turning first to flowchart 902, depicted in FIGS. 9A-9C, illustrates the manner in which a user may place a service request. The user presses the "Call Waiter" button (step 904) on the mobile device 104. This button may be a physical button or a logical button (an area on the touch sensitive display of the mobile device 104) whose appearance, location and presence are configurable by the operator using the authoring system 302 running on the on-site server 102. [0308] As represented by step 906, after the "Call Waiter" button has been pressed a page is displayed on the mobile device 104 containing a number of logical buttons that each represent a common service request, in the restaurant example they could be "Bring the Bill" or "Coffee Refill".  0157] In step 534, at the end of the meal the user may pay for their meal by swiping a credit card through the mobile device 104.  [0279] 4.5) The system supports hardware drivers generating HTTP events. Generally, the HTTP events are generated by the user's interaction with the browser and not the hardware.)
Aronoff et al. do not teach the following limitation as claimed.
However, Hong et al. teach (iv) the management system receiving a food and/or drink order including an address, from the wireless client, using the web service, for delivery to the address, and (v) delivering the ordered food and/or drink to the address.  (see e.g. paragraphs [0099]- Similarly, a group of friends may like to have different food from the same restaurant delivered to the same address, which may be one of the person's home address, or one of the company locations. They are many other occasions that a group of people would like to make either mobile or online ordering from the same restaurant and get the food delivered to the same address at the same time. –[0092]- then either directly deliver the food to customers, or wait for the customers to come over for pick up,)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Aronoff et al. with the customer using their own wireless device, as taught by Hong et al., in order to provide all the flexibility and convenience to the end consumers and the restaurant owners alike (see e.g. paragraph 0098).

Re-claim 20, Aronoff et al. do not teach the method of Claim 19, the method including the step of receiving a payment from the wireless client, using the web service.  (see e. g. paragraph 0157] In step 534, at the end of the meal the user may pay for their meal by swiping a credit card through the mobile device 104 ).

Claim 21 recites similar limitations as claim 19 and is therefore rejected under the same arts and rationale.  Furthermore, Hong et al. teach (v) providing the ordered food and/or drink to take away (see e.g. claim 14, paragraphs 0054, 0092 -whether for group delivery or self pickup for the group..  -- for picking up the food from the restaurants. --wait for the customers to come over for pick up
Re-claim 22, Aronoff et al. do not teach method of Claim 21, the method including the step of receiving a payment from the wireless client, using the web service (see e. g. paragraph [0157]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Cahlander et al. (5,172,328) Food Preparation System and Method/directs the robot to obtain bulk food from the dispensing statin, deliver it to the storage station . ---e) said storage station for receiving and storing cooked food;
B) Kurland (4,547,851) Integrated Interactive Restaurant Communication Method for Food and Entertainment Processing.
C) Werbitt (7,945,477 B2) Patron Service System and Method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

November 5, 2021